Case 19-16819   Doc 12-2   Filed 05/31/19   Page 1 of 26



                                                           Exhibit A
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 2 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 3 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 4 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 5 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 6 of 26




                                                           Exhibit B
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 7 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 8 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 9 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 10 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 11 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 12 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 13 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 14 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 15 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 16 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 17 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 18 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 19 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 20 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 21 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 22 of 26
Case 19-16819   Doc 12-2   Filed 05/31/19   Page 23 of 26
                  Case 19-16819                   Doc 12-2              Filed 05/31/19                Page 24 of 26




                                                                 HK 0 5 3 0 b PG 0 t 11


                                                                  Exhibit A

                   Lot Numbered Four (4), in Block lettered "V", Plat Numbered One (1), in the subdivision
                   known as "CLIFFTON ON THE POTOMAC", as per plat thereof recorded in Plat Book
                   PCM II, Plat No. 39, among the Land Records of Charles County, Maryland; being in
                   the s'h Election District of said county.

                   BEING the same land obtained by the within borrowers by Deed of even date herein, to
                   be recorded immediately prior hereto.




CH C!RCUJT COURT (Land Records) [MSA CE 52-5324] RAD iH 5306, P- 0177, Printed i0/21/2009. On!lne 06/22/2005.
(Page 32 of 46)   Case 19-16819   Doc 12-2   Filed 05/31/19   Page 25 of 26
SDAT: Real Property Search                                                                                                    Page 1 of 2
               Case 19-16819                       Doc 12-2          Filed 05/31/19          Page 26 of 26



 Real Property Data Search

 Search Result for CHARLES COUNTY
    View Map                 View GroundRent Redemption                                View GroundRent Registration
    Tax Exempt:                                            Special Tax Recapture:
    Exempt Class:                                          NONE
  Account Identifier:                 District -
                                               Account Number
                                                   Owner Information
  Owner Name:                         GRAY RICHARD A &         Use:                                     RESIDENTIAL
                                      JOILYN G                 Principal Residence:                     YES
  Mailing Address:                    9999 SYLVAN TURN            Deed Reference:                       /05306/ 00155
                                      NEWBURG MD 20664
                                               Location & Structure Information
  Premises Address:                   9999 SYLVAN TURN            Legal Description:                    LOT 4 BLK V
                                      NEWBURG 20664-0000                                                PLAT 11/39
                                                                                                        CLIFFTON ON THE
                                                                                                        POTOMAC
    Map:      Grid:     Parcel:     Sub            Subdivision:      Section:     Block:     Lot:       Assessment        Plat    11
                                    District:                                                           Year:             No:     39
                                                   5144                           V          4          2018              Plat
                                                                                                                          Ref:
    Special Tax Areas:                                            Town:                                        NONE
                                                                  Ad Valorem:
                                                                  Tax Class:
    Primary Structure             Above Grade Living            Finished Basement             Property Land              County
    Built                         Area                          Area                          Area                       Use
    2005                          2,508 SF                                                    39,000 SF

    Stories     Basement          Type                    Exterior    Full/Half Bath       Garage          Last Major Renovation
    2           YES               STANDARD UNIT           SIDING      2 full/ 1 half       1 Attached
                                                            Value Information
                                        Base Value                Value                Phase-in Assessments
                                                                  As of                As of             As of
                                                                  01/01/2018           07/01/2018        07/01/2019
    Land:                               66,400                    81,400
    Improvements                        170,700                   172,400
    Total:                              237,100                   253,800              242,667                      248,233
    Preferential Land:                  0                                                                           0
                                                           Transfer Information
    Seller: M E MOHLER COMPANY INC                        Date: 06/17/2005                              Price: $359,900
    Type: ARMS LENGTH IMPROVED                            Deed1: /05306/ 00155                          Deed2:
    Seller: COX, DONALD R & ARTHUR                        Date: 04/01/2004                              Price: $70,000
    SIMPSON
    Type: ARMS LENGTH VACANT                              Deed1: /04658/ 00308                          Deed2:
    Seller: ALEKSANDRAVICIUS, CATHERINE                   Date: 05/21/2003                              Price: $15,000
    B
    Type: ARMS LENGTH VACANT                              Deed1: /04093/ 00145                          Deed2:
                                                          Exemption Information
  Partial Exempt                      Class                             07/01/2018                      07/01/2019
  Assessments:
  County:                             000                               0.00
  State:                              000                               0.00
  Municipal:                          000                               0.00|0.00                       0.00|0.00
    Tax Exempt:                                            Special Tax Recapture:
    Exempt Class:                                          NONE
                                        Homestead Application Information
  Homestead Application Status: Approved 05/06/2014
                                  Homeowners' Tax Credit Application Information
  Homeowners' Tax Credit Application Status: No            Date:
  Application




http://sdat.dat.maryland.gov/RealProperty/Pages/default.aspx                                                                   5/29/2019
